USCA11 Case: 20-12405        Date Filed: 03/04/2021    Page: 1 of 6



                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 20-12405
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 1:99-cr-00006-AW-GRJ-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                      versus

DEMETRIUS LEE BANKS,

                                                                Defendant-Appellant.

                            ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                   (March 4, 2021)

Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:

      Demetrius Banks, a federal prisoner who in 1999 was convicted of various

narcotics and firearm offenses, appeals the district court’s discretionary denial of his
            USCA11 Case: 20-12405     Date Filed: 03/04/2021    Page: 2 of 6



motion for a sentence reduction under the First Step Act. For reasons discussed

below, we conclude that the district court did not abuse its discretion in declining to

reduce Mr. Banks’ sentence. We therefore affirm.

                                              I

      In 1999, Mr. Banks pled guilty as charged to four counts of distribution of

crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) & (b)(1)(C); one count of

distribution of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B)(iii); one count of possession of a firearm by a convicted felon, in violation

of 18 U.S.C. §§ 922(g) and 924(e); and two counts of using, carrying, and possessing

a firearm during a drug trafficking crime, in violation 18 U.S.C. § 924(c). Neither

the indictment nor the judgment referenced any quantity of crack cocaine, but the

presentence investigation report held Mr. Banks responsible for 13.3 grams of crack

cocaine. The district court sentenced him to (1) concurrent 188-month terms of

imprisonment on the § 841 charges; (2) a 60-month consecutive term of

imprisonment on one of the § 924(c) charges; and (3) a consecutive 300-month term

of imprisonment on the other § 924(c) charge. This resulted in a 548-month prison

sentence.

      Since Mr. Banks was sentenced, Congress has made substantial changes to

the laws governing statutory penalties for crack-cocaine offenses. In 2018, Congress

enacted the First Step Act, which allows district courts to retroactively apply reduced


                                          2
          USCA11 Case: 20-12405       Date Filed: 03/04/2021       Page: 3 of 6



statutory penalties codified in the 2010 Fair Sentencing Act. See First Step Act, Pub.

L. No. 115-391, § 404, 132 Stat. 5194. The Fair Sentencing Act, in turn, had

amended 21 U.S.C. §§ 841(b)(1) and 960(b) to reduce the sentencing disparities

between crack and powder cocaine. See Fair Sentencing Act of 2010, Pub. L. No.

111-220, 124 Stat. 2372 (“Fair Sentencing Act”). Section 2 of the Fair Sentencing

Act changed the quantity of crack cocaine necessary to trigger a 10-year mandatory

minimum from 50 grams to 280 grams and the quantity necessary to trigger a 5-year

mandatory minimum from 5 grams to 28 grams.                See Fair Sentencing Act

§ 2(a)(1)-(2). See also 21 U.S.C. § 841(b)(1)(A)(iii), (B)(iii).

      Section § 404(b) of the First Step Act authorizes district courts to impose a

reduced sentence for anyone with a “covered offense”—that is, an offense whose

penalty was subsequently modified by Section 2 or 3 of the Fair Sentencing Act. See

First Step Act, §§ 404(a)-(b). But Congress has also made clear that courts are not

“require[d] . . . to reduce any sentence pursuant to this section.” First Step Act, §

404(c).

      In February of 2019, the district court appointed defense counsel and ordered

briefing as to whether Mr. Banks was eligible for relief under the newly enacted First

Step Act. The government conceded that Mr. Banks was eligible for relief as to

Count 3 (distribution of crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B)(iii)) but argued that, based on his extensive prior record and the nature of


                                          3
            USCA11 Case: 20-12405      Date Filed: 03/04/2021   Page: 4 of 6



his prior crimes, the district court should not exercise its discretion to reduce the

sentence.

      The district court agreed with the government and denied Mr. Banks’ motion

for relief under the First Step Act. It reasoned that Mr. Banks’ extensive criminal

history counseled against a sentence reduction. It also noted as an “aside” that

imposing a reduced sentence would not afford Mr. Banks any practical benefit

because his sentence on Count 3 was concurrent with other sentences ineligible for

relief. Even if relief under the First Step Act would reduce the total sentence, the

district court said, it would not grant such relief due to Mr. Banks’ criminal history.

That criminal history includes convictions for grand theft, robbery using a deadly

weapon, burglaries, lewd and lascivious assault on a seven-year-old girl, sexual

battery of a juvenile, and grand theft auto.

                                               II

      The parties agree that the district court was authorized to reduce Mr. Banks’

sentence on Count 3 because the crack-cocaine offense in that charge is a “covered

offense” subject to reduction under the First Step Act. See First Step Act, § 404(a).

We review a district court’s denial of an eligible movant’s request for a reduced

sentence under the First Step Act for an abuse of discretion, keeping in mind that

“[d]istrict courts have wide latitude to determine whether and how to exercise their




                                           4
          USCA11 Case: 20-12405       Date Filed: 03/04/2021    Page: 5 of 6



discretion in this context.” United States v. Jones, 962 F.3d 1290, 1296, 1304 (11th

Cir. 2020).

      In exercising their discretion, district courts “may consider all the relevant

factors, including the statutory sentencing factors.” Id. (citing 18 U.S.C. §3553(a),

which lists, among other factors, “the history and characteristics of the defendant”

and “the need . . . to protect the public from further crimes of the defendant”).

      We discern no abuse of discretion on this record given Mr. Banks’ extensive

criminal history, the details of which are worse than the underlying convictions. His

grand theft auto conviction, for example, arose from an incident in which he

allegedly solicited a ride from a juvenile and raped her at knifepoint. He also had

an aggravated battery charge—stemming from an incident in which he fractured

someone’s jaw—that was nolle prossed upon his completion of a deferred

prosecution agreement. These incidents, combined with the lewd and lascivious

assault on a seven-year-old child, and the other convictions, provided ample grounds

for the district court to decline to exercise its discretion to reduce Mr. Banks’

sentence on Count 3.

      Because we conclude that the district court did not abuse its discretion in

declining to modify Mr. Banks’ sentence on Count 3, we need not reach Mr. Banks’

argument that “upon reducing that sentence the court had discretion to consider

reducing Mr. Banks’ other sentences as well.” The district court made clear that it


                                          5
          USCA11 Case: 20-12405        Date Filed: 03/04/2021    Page: 6 of 6



based its decision on Mr. Banks’ criminal history, and not on the fact that reducing

his sentence on Count 3 would afford him no practical relief.

                                               III

       We affirm the district court’s denial of relief to Mr. Banks under the First Step

Act.

       AFFIRMED.




                                           6